 In the Matter Of PYOTT FOUNDRY & MACHINE COMPANYandINTER-NATIONAL MOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMER-ICA, LOCAL No. 233, A. F. OF L.Case No. 13-R-276.4.-Decided January 27, 19.45Fyffe d Clarke,byMr. A. J. Smith,of Chicago, Ill., for the Com-pany.Messrs.William ParkinsandWilliam Lorenz,of Chicago, Ill.,for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Molders and FoundryWorkers Union of North America, Local No. 233, A. F. of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Pyott Foundry& Machine Company, Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Benjamin B. Salvaty, Jr., Trial Ex-aminer.Said hearing was held at Chicago, Illinois, on December 21,1944.The Company and the Union appeared and participated.' Allparties were afforded opportunity to be heard, to examine arid cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.IThe Pattern Makers League of North America, also served with notice of the hearing,appearedat the hearing but withdrewfrom participation,since the Union disclaimed allinterest in the pattern makers.60 N. L.R. B., No. 51.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FAOT1.THE BUSINESS OF THECOMPANYThe Company is an Illinois corporation with its main office andplant located in Chicago, Illinois, where it is engaged in the manufac-ture of castings and mechanical power, transmission gears.Duringthe past year, the Company purchased raw materials amounting tomore than $75,000 in value, of which 20 percent was shipped fromsources outside the State of Illinois.For the same period, the Com-pany sold products amounting to more than $100,000 in value, ofwhich 50 percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union of NorthAmerica, Local No. 233, is a ,labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its production and maintenanceemployees until the Union has been certified by the ,Board in an ap-propriate unit.A statement of a Field Examiner, introduced into evidence at the .hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IN. THE APPROPRIATE UNITThe Company operates a machine shop, a foundry, and a patternshop. ' The main building in which the machine shop is located alsocontains the offices, the stockroom and the pattern storage room.The foundry is in another building which is connected with the ma-chine shop.The pattern shop is in an entirely separate building.2The FieldExaminerreported that the Unionsubmitted cards which bore the names of64 persons listed onthe Company's pay roll,which containedthe names of 136 employeesin the appropriate unit.The cards were all dated in November 1944. PYOTT FOUNDRY & MACHINE COMPANY247The Union requests a unit comprising,in general,production andmaintenance employees in the machine shop and foundry, excludingpattern makers in the pattern shop, office employees, and all super-visory employees.Specifically, the Union would include in this unit:shippingand receivinghelpers in the machine shop ; handymen in thepattern shop ; and factory sweepers. It desires to exclude : so-calledshop clerks, who are engaged in clerical work in the machine shop, butwho are under office supervision ; the shipping clerk in the machineshop, a salaried employee whose functionsare clerical and super-visory ; 3 the watchman ; ' the truck driver ; time-study men and time-keepers; and the office cleaners.5The Company specificallyagrees tothe exclusion of the last three categories; it raises no objection to theUnion's other proposals.We find that the above-noted inclusionsand exclusions are appropriate.At the hearing some questions aroseas to the propriety of including the following categories.Receiving Clerks in the Foundry:There are two clerks in the foun-dry receiving room whom the Union desires to exclude due to theirclerical functions.Although these clerks spend 75 percent of theirtime keeping records, the remainder of their time is spent doingmanualwork in handling materials.They are under the supervisionof the cleaning department foreman in the foundry.Unlike the shipping clerk in the machine shop, they exercise nosupervisory authority over any employees and are hourly paid. In-view of the fact that the clerks in the foundry receivingroom areunder thesupervisionof a production foreman, performsome manualwork,and arehourly paid, we shall include them in the unit.'Inspectors:The Company employs two inspectors in the machineshop who work under thesupervisionof the machine shop superin-tendent.One inspectorperformshis work at a bench while the otherone inspectsthe work along the production line.They use gauges,micrometers,calipers,and other instruments to check the variousparts.The Unioncontendsthat one of these inspectorspossesses su-pervisory authority over the other and should be excluded for thatreason.The record does not substantiate this contention: Both in-spectorsare hourly paid; both report to the production foreman; andthe Companyagreesthat both should be treated alike.We shall in-clude both of them in the unit._Stock Clerk:The Union desires to exclude the stock clerk on thebasis of his clerical functions.He spends the major portion of histime in the stockroom, where he places the stock and keeps records of3This individual supervises the shipping and receiving helpers in the machine shopAThe watchman works from 5 to 6 a. m. every week-day, and on Sundays when nobodyis at the plant -His main function is to check the building for fire hazards6The two office cleaners work approximately 4 hours weekly,on Saturday afternoons.SeeMatter of Chicago Rawhide Manufacturing Company,59 N L R B. 1234 ;Matterof Kearney & Trecker Corporation,60 N. L. It. B. 148.1 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDit.Sometimes the stock clerk goes into the offices and the machineshop where he contacts the shipping clerk.He is under the supervi-sion of the vice president who is in charge of the office employees.Since the stock clerk works under the supervision of the office, haslittle contact with the production and maintenance employees, andperforms principally clerical duties, we shall exclude him from theunit.?We find that all production and maintenance employees, includingshipping helpers in the machine shop, handymen in the pattern shop,factory sweepers, receiving clerks in the foundry, and inspectors, butexcluding the truck driver, time-study men and timekeepers, shopclerks, the shipping clerk in the machine shop, the stock clerk, patternmakers, office cleaners, the watchman, office employees, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions -set forth in theDirection.In accordance with the request made by the Union at thehearing, we shall designate it on the ballot as International Molders,and Foundry Workers Union of North America, Local No. 233,A. F. of L., affiliated with the Chicago and Vicinity ConferenceBoard.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pyott Foundry,&Machine Company, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofSeeMatterof BrownShoeCompany, Inc.,57 N. L.It.B. 1687;Matter of Kaplan Broth-er8,46 N. L. It. B. 1057;Matter of Jaeger Watch Company, Inc.,45 N.L. It. B. 616. PYOTT FOUNDRY & MACHINE COMPANY249the Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor' Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll,period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose "employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-nationalMolders and Foundry Workers Union of North America,Local No. 233, A. F. or L., affiliated with the Chicago and VicinityConference Board, for the purposes of collective bargaining.